Citation Nr: 1502232	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  09-05 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	David Wagener, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had service in the Merchant Marines from August 1944 to August 1945 and served on active duty with the U.S. Marines Corps from September 1950 to February 1951.  He received, among other medals and commendations, the Combat Bar, Pacific War Zone Bar and Medal, and the Phillippine Liberation Medal.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an October 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO)

In August 2012, the Acting Chairman of the Board advanced this appeal on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In September 2012, the Board remanded this claim to the RO so the Veteran could have a videoconference hearing before a Veterans Law Judge (VLJ) of the Board.  The Veteran since has had this hearing in November 2014; the undersigned VLJ presided.  Because this appeal was partly, albeit not entirely, processed electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

Also, partly because of the testimony the Veteran provided during his November 2014 videoconference hearing, the Board is remanding this claim to the Agency of Original Jurisdiction (AOJ) for necessary further development.



REMAND

The Board sincerely regrets the additional delay that inevitably will result from remanding, rather than immediately deciding, this claim, but it is necessary to ensure there is a complete record so the Veteran is afforded every possible consideration.

The Veteran was provided a VA examination in April 2008 to assess the etiology of his claimed condition - particularly insofar as its posited relationship with his military service.  The examiner found that the Veteran's bilateral hearing loss was less likely than not caused by his military service, especially noise exposure during his service.  But the examiner based his opinion partly on the incorrect factual premise that the Veteran had not engaged in combat.  In a June 2009 letter, however, so obtained after the conducting of that VA examination, the U.S. Department of Transportation Maritime Administration confirmed the Veteran was awarded the Merchant Marine Emblem, the Atlantic War Zone Bar and Medal, the Victory Medal, a Presidential Testimonial Letter, an Honorable Service Button, the Pacific War Zone Bar and Medal, and the Combat Bar.  So there is prima facie evidence he engaged in combat.

That said, even accepting the Veteran's combat service, only an in-service injury can be accepted as having occurred and not also the required nexus between his current diagnosis and the in-service injury.  Indeed, this is true even when the injury occurred in combat.  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  But to ultimately establish entitlement to service connection, there still must be evidence not just of the current disability but as well of a causal relationship ("nexus") between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).


During his November 2014 videoconference hearing, the Veteran indicated through his attorney that he had been told by his treatment providers that his bilateral hearing loss is the result of noise exposure during his military service; however, this alleged cause-and-effect correlation is not actually documented (meaning reduced to writing) in any of the treatment or other records in the claims file.  And the Veteran's mere lay account that he was told this by his physician does not constitute competent and credible evidence of this required nexus or relationship between his bilateral hearing loss and his military service.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (finding the connection between what a physician said and a layman's account of what was purportedly said, filtered through a layman's sensibilities, simply too attenuated and inherently unreliable to constitute competent evidence supportive of a claim).

Accordingly, this claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Give the Veteran opportunity to submit a statement from his physician or other treatment provider linking the bilateral hearing loss to the Veteran's military service.  In other words, inform him that he needs to have this supporting medical nexus opinion documented in writing to confirm it was actually made to him verbally.  See the transcript of his November 2014 videoconference hearing before the Board during which he made this allegation of a doctor having told him of this correlation.


2.  Also schedule the Veteran for another VA compensation examination for a supplemental opinion concerning the likelihood (very likely, as likely as not, or unlikely) that his current bilateral hearing loss is the result of noise exposure and consequent injury, i.e., acoustic trauma during his military service - especially while engaged in combat against an enemy force seeing as though this has been confirmed since the initial April 2008 VA examination and opinion.  That prior examiner apparently mistakenly concluded the Veteran had not engaged in combat, so the opinion provided was based on an inaccurate factual premise.

It therefore is most essential this more recent VA examiner review the claims folder, including a complete copy of this remand, and discuss the underlying rationale of the opinion, whether favorable or unfavorable to the claim, preferably citing to specific evidence in the file supporting conclusions.

3.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his attorney a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


